                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


CATHERINE ALEXANDER,            )
                                )
                 Plaintiff,     )
                                )
vs.                             )                        Case No. 18-cv-966-SMY
                                )
TAKE-TWO INTERACTIVE            )
SOFTWARE, INC. 2K GAMES, INC.,  )
2K SPORTS INC., WORLD WRESTLING )
ENTERTAINMENT, INC., VISUAL     )
CONCEPTS ENTERTAINMENT,         )
YUKE'S CO., LTD, YUKES LA INC., )
                                )
                 Defendants.    )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Catherine Alexander filed this action against Defendants Take-Two Interactive

Software, Inc., 2K Games, Inc., 2K Sports Inc., World Wrestling Entertainment, Inc., Visual

Concepts Entertainment, Yuke’s Co., Ltd., and Yukes LA, Inc., asserting copyright infringement

pursuant to 17 U.S.C. § 501. The case is now before the Court for consideration of the Motion to

Dismiss filed by Defendants 2K Games, 2K Sports, Take-Two, Visual Concepts, Yuke's, and Yuke's

LA (Doc. 89) and the Motion to Dismiss filed by Defendant WWE (Doc. 92). Plaintiff filed a

Response (Doc. 97). For the following reasons, Defendants’ Motion (Doc. 89) is GRANTED in

PART and DENIED in PART and Defendant WWE’s Motion (Doc. 92) is DENIED.

                                            Background

       Plaintiff makes the following relevant allegations in the Complaint: Plaintiff, a professional

tattoo artist, is a resident of the State of Illinois.   Defendant Take-Two is a major developer,


                                              Page 1 of 8
publisher and marketer of interactive entertainment and video games. Defendant WWE is an

entertainment company that creates and promotes various forms of entertainment media including

video games. Defendants 2K Games and 2K Sports are publishers of video games, and Defendants

Visual Concepts, Yuke’s, and Yukes LA are developers of video games.

       Plaintiff alleges that she owns a federal copyright for tattoos she inked on the body of WWE

superstar Randy Orton between 2003 and 2008. She inked an upper back tribal tattoo on Orton in

2003, several tribal tattoos on Orton’s forearms and upper arms in 2003, and sleeve tattoos on

Orton’s arms in 2008, consisting of a Bible verse design, dove, a rose, and skulls.

       In 2009, Plaintiff contacted WWE about the reproduction of Orton’s tattoos on various items

for sale by the WWE. In response, WWE offered Plaintiff $450 for extensive rights to use and

reproduce the tattoo designs on WWE products. Plaintiff declined WWE’s offer and told WWE that

she did not grant any permission for them to reproduce her designs. Plaintiff submitted applications

to register copyrights on each of the tattoos in March 2015.

       Since October 2015, Defendants have released and promoted wrestling video games titled

WWE 2K16, WWE 2K17 and WWE 2K18 (the “video games”), which have been available for sale

throughout the United States. Orton is prominently featured in the videogames, including his tattoos.

Plaintiff alleges that the videogames constitute willful copyright infringement because the games

include clear, detailed and unauthorized reproductions of the tattoos she inked on Orton.

                                              Discussion

         Defendants Yuke’s, Yuke’s LA, and WWE Motions to Dismiss under 12(b)(2)

       Defendants first argue that the Yuke’s Defendants and WWE must be dismissed for lack of

personal jurisdiction. F.R.C.P.12(b)(2). Yuke’s is a Japanese corporation and Yukes LA is a

California corporation with its primary place of business in California. The Yuke’s Defendants are

not incorporated or headquartered in Illinois, nor do they have knowledge of sales or distribution of

                                              Page 2 of 8
WWE 2K video games to Illinois. WWE is a Delaware corporation with its principle place of

business in Connecticut. WWE operates a website accessible throughout the United States that offers

various WWE branded products for sale, including the WWE 2K video games.

        A Complaint need not include facts alleging personal jurisdiction. But, once the defendant

moves to dismiss the Complaint under this Rule 12(b)(2), the plaintiff must demonstrate that personal

jurisdiction exists. Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir.

2003). If the court rules on the motion without a hearing, the plaintiff need only establish a “prima

facie case of personal jurisdiction.” Id. The court should read the entire Complaint liberally and

draw every inference in the plaintiff’s favor. Cent. States, Se. & Sw. Areas Pension Fund v.

Phencorp Reins. Co., 440 F.3d 870, 878 (7th Cir. 2006). The court may also consider affidavits from

both parties when determining whether a plaintiff has met its burden. Felland v. Clifton, 682 F.3d

665, 672 (7th Cir. 2012). While affidavits trump the pleadings in this context, all facts disputed in

the affidavits will be resolved in the plaintiff’s favor. Purdue Research Found., 338 F.3d at 782.

        A federal court sitting in diversity looks to the personal-jurisdiction laws of the state in which

the court sits to determine whether it has jurisdiction. Hyatt, 302 F.3d at 713 (citing Dehmlow v.

Austin Fireworks, 963 F.2d 941, 945 (7th Cir. 1992)). Under Illinois law, the state long-arm statute

permits personal jurisdiction over a party to the extent allowed under the due process provisions of

the Illinois and United States constitutions. 735 ILCS 5/2-209(c); Hyatt, 302 F.3d at 714. There is

no operative difference between Illinois and federal due process limits on the exercise of personal

jurisdiction. Hyatt at 715.

        Federal due process permits two categories of personal jurisdiction – general and specific.

Specific jurisdiction arises out of a defendant’s suit-related contacts with a state and requires two

conditions: (1) the defendant must purposefully direct his activities at the forum state; and (2) the

defendant's forum-related activities must be the cause of the plaintiff’s injury. Tamburo v. Dworkin,

                                               Page 3 of 8
601 F.3d 693, 702 (7th Cir. 2010) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472

(1985)). With respect to intentional torts, the court must look to three factors: there must be “(1)

intentional conduct (or ‘intentional and allegedly tortious’ conduct); (2) expressly aimed at the forum

state; (3) with the defendant's knowledge that the effects would be felt—that is, the plaintiff would be

injured—in the forum state.” Id at 703; see also Felland v. Clifton, 682 F.3d 665, 674–75 (7th Cir.

2012) (reiterating the Tamburo standard). At the pleading stage, plaintiffs are not required to prove

that the defendant has actually committed the tort in order to proceed with the case – allegations in

the Complaint will suffice. Id. at 676.

        In support of its Motion, WWE submitted an affidavit from Edward M. Kiang, WWE’s VP of

Interactive Media Licensing (Doc. 92-1). According to Kiang, WWE does not distribute or sell the

WWE 2K games though retail outlets. However, WWE does purchase limited quantities of the

games at wholesale and offers them for sale through its website and has held 38 promotional events

in Illinois featuring Orton between 2016 and 2018. Plaintiff asserts that personal jurisdiction as to

WWE is proper in Illinois primarily because she contacted WWE in 2009 about its infringing

activities. She argues her communications with WWE coupled with WWE holding live promotional

events and selling the video games in question to residents in Illinois establish that WWE expressly

directed its activities toward Illinois. The Court agrees.

        Copyright infringement is an intentional tort. See Bucklew v. Hawkins, Ash, Baptie & Co.,

LLP, and HAB, Inc., 329 F.3d 923, 931 (7th Cir. 2003). As to whether WWE expressly aimed its

activities at Illinois, WWE concedes that it has promoted live shows in the state, including 38 live

promotional events featuring Randy Orton in the past 3 years. Additionally, it directs television

programming to Illinois and its website is accessible in the state. As such, the Court finds that WWE

expressly aimed its activities at Illinois.



                                               Page 4 of 8
        With respect to the third factor, while Kiang denies knowledge that Plaintiff lives in Illinois,

Plaintiff alleges that someone at WWE knew or should have known she lives in Illinois and would

therefore feel the effects of the copyright infringement in Illinois. Plaintiff’s contacts with WWE

occurred in 2009 – five years prior to Kiang becoming VP. At that time, Plaintiff informed WWE

that she inked the tattoos on Orton and someone from WWE offered her $450.00 for her work.

Kiang’s affidavit does not dispute these allegations. Whether he was aware of these alleged facts

five years later is immaterial.

        Drawing all inferences and factual disputes in Plaintiff’s favor, the Court finds that Plaintiff

has met her and that this Court has personal jurisdiction over WWE. Accordingly, WWE’s Motion

to Dismiss under FRCP 12(b)(2) (Doc. 92) is DENIED.

        As to the Yuke’s Defendants, Plaintiff contends that Yuke’s has purposefully availed itself of

the United States’ market by developing, promoting, distributing, and marketing the infringing

games. However, Plaintiff’s allegations are insufficient to establish that these defendants have

minimum contacts with Illinois, that they purposefully availed themselves of the benefits and

protections of Illinois law, or that there is a real relationship between Illinois and the Yuke’s

Defendants. Nor has Plaintiff established that Yuke’s, a Japanese corporation, has the necessary

continuous and systematic general business contacts such that it is essentially “at home” in the

United States for purposes of jurisdiction under FRCP 4(k)(2). See Purdue Research Found, 338

F.3d at 787 (These contacts must be so extensive to be tantamount to [a defendant] being

constructively present in the state to such a degree that it would be fundamentally fair to require it to

answer in a [forum] court in any litigation arising out of any transaction or occurrence taking place

anywhere in the world). Accordingly, this Court does not have personal jurisdiction over the Yuke’s

Defendants and their Motion to Dismiss under FRCP 12(b)(2) (Doc. 89) is GRANTED.



                                              Page 5 of 8
                       Defendants’ Motion to Dismiss Under FRCP 12(b)(6)

        Defendant also argue that Plaintiff fails to state a claim for copyright infringement under

because (1) she does not hold certificates of registration for the tattoos which is a prerequisite to

filing suit, and (2) the Amended Complaint is impermissibly vague.

        Section 411(a) of the Copyright Act provides that “no civil action for infringement of the

copyright in any United States work shall be instituted until ... registration of the copyright claim has

been made in accordance with” Title 17 of the United States Code. 17 U.S.C. § 411. Relatedly,

“registration ... has been made within the meaning of 17 U.S.C. § 411(a) not when an application for

registration is filed, but when the Register has registered a copyright after examining a properly filed

application.” Fourth Estate Public Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 892

(2019). Registration is akin to an administrative exhaustion requirement that the owner must satisfy

before suing to enforce ownership rights. Id. at 887.

        Here, five of Plaintiff’s tattoos were registered on March 13, 2018, prior to Plaintiff filing

this lawsuit (see Docs. 112-1 to 112-5). The United States Copyright Office Register rejected

Plaintiff’s application for the Bible verse tattoo on the basis it lacked the authorship necessary to

support a copyright claim (Doc. 112-6).        Accordingly, because Plaintiff does not have proper

registration for the Bible verse tattoo, Defendant’s Motion to Dismiss is GRANTED as to the Bible

tattoo and DENIED as to the remaining five tattoos.

        Defendants also maintain that Plaintiff’s Amended Complaint is vague because it fails to

sufficiently state the works Defendants allegedly infringed, fails to state the allegedly infringing

conduct of each Defendant, and fails to plead the necessary elements for direct, contributory and

vicarious infringement. To survive a Rule 12(b)(6) motion, a plaintiff need only “nudge[ ] [her]

claims across the line from conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

                                              Page 6 of 8
to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

        To establish copyright infringement, a plaintiff must prove two elements: (1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are original.” Design

Basics, LLC v. Lexington Homes, Inc., 858 F.3d 1093, 1099 (7th Cir. 2017).                 Liability for

contributory infringement will be imposed when a defendant, with knowledge of the infringing

activity, induces, causes or materially contributes to the infringing conduct of another. Myers v.

Harold, 279 F. Supp. 3d 778, 796 (N.D. Ill. 2017). To prevail on a claim for vicarious copyright

infringement, a plaintiff must establish that “the defendant has (1) the right and ability to supervise

the infringing conduct and (2) a direct financial interest in the infringing activity.” GC2 Inc. v. Int'l

Game Tech. PLC, 255 F. Supp. 3d 812, 824 (N.D. Ill. 2017) (quoting Perfect 10, Inc. v. Giganews,

Inc., 847 F.3d 657, 673 (9th Cir. 2017)).        A defendant can be liable for vicarious copyright

infringement even without knowledge of the infringement. Metro-Goldwyn-Mayer Studios, 545 U.S.

at 931 n.9. Nothing prevents Plaintiff from pleading alternative or even inconsistent direct and

vicarious copyright infringement claims. See GC2 Inc., 255 F. Supp. 3d at 826.

        Plaintiff’s allegations are sufficient to meet FRCP 8's liberal pleading requirements. Plaintiff

holds certificates of registration for five tattoos and she alleges her tattoos are prominently displayed

on Orton in the video games. She describes the original tattoos allegedly infringed upon. She also

alleges that each defendant had either a developmental, marketing or promotional role in the bringing

the infringing video games to market. (Doc. 76, ¶¶ 41-43; 16-20). Dismissal for failure to state a

claim is proper only if the plaintiff can prove no set of facts in support of her claims which would

entitle her to relief. There are sufficient factual allegations in Plaintiff’s Amended Complaint to

allow her claims to proceed against the defendants as to the remaining five registered tattoos.



                                              Page 7 of 8
                                           Conclusion

       For the forgoing reasons, Defendants Take-Two Interactive Software, Inc., 2K Games, Inc.,

2K Sports Inc., Visual Concepts Entertainment, Yuke’s Co., Ltd., and Yukes LA, Inc. Motion to

Dismiss pursuant to FRCP 12(b)(2) and FRCP 12(b)(6) is GRANTED in part and DENIED in

part. Defendants Yuke’s Co., Ltd. and Yukes LA, Inc. are DISMISSED for lack of personal

jurisdiction and Plaintiff’s copyright claim as to the Bible tattoo is DISMISSED with prejudice for

failure to obtain a certificate of registration. The remainder of the Motion is DENIED. Defendant

World Wrestling Entertainment, Inc.’s Motion under FRCP 12(b)(2) is DENIED.

       IT IS SO ORDERED.

       DATED: March 18, 2020




                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 8 of 8
